Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al (2013/0262000) in views of Vogel (2011/0163072).
 	For claim 1, Hutchison teaches a welding-type system (abstract) comprising: a welding-type power supply (12 as shown in fig.1) configured to output welding-type power to a welding-type torch (58 as shown in fig.1); and control circuitry (20 as shown in fig.1) configured to: control the welding-type power supply (12 as shown in fig.1); detect a first electrical short circuit (124 as shown in fig.3) between an electrode (52 as shown in fig.1) and a workpiece (60 as shown in fig.1) (par.37, lines 1-10); control a shielding gas valve (28 as shown in fig.1) to enable a flow of shielding gas to the welding-type torch (58 as shown in fig.1), the welding-type torch holding the electrode (52 as shown in fig.1) (par.20, lines 1-10); detect a second electrical short circuit (130 as shown in fig.3) between the electrode (52 as shown in fig.1) and the workpiece (60 as shown in fig.1); and control the welding-type power supply (12 as shown in fig.1) to output the welding-type power in response to the detection of the second electrical short circuit (130 as shown in fig.3) (par.29, lines 10-20) .  	
Hutchison fails to teach control the welding-type power supply to disable output of the welding-type power based on an absence of a welding-type arc, and in response to the detection of the first electrical short circuit, control a shielding gas.
 	Vogel teaches, similar welding-type system, (14 as shown in fig.1) the welding-type power supply to disable output of the welding-type power based on an absence of a welding-type arc (if there is no arc, the system will send it back to original setting and not outpoint welding output as shown in fig.2) (par.32, lines 1-8 and par.33,lines 1-10 and par.48, lines 1-10), and in response to the detection of the first electrical short circuit, control a shielding gas (par.53, lines 1-10).
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding system of Hutchison to include to disable output of the welding-type power based on an absence of a welding-type arc as taught by Vogel in order to determine a statistical signature of at least one parameter of a welding process and to utilize the statistical signature to determine at least one of an electrode type, an electrode diameter, and a shielding gas type during the welding operation (Vogel, abstract). 	For claim 2, Hutchison further teaches wherein the control circuitry (20 as shown in fig.1) is configured to: monitor a first time period of the first electrical short circuit (124 as shown in fig.3) and a second time period of the second electrical short circuit (130 as shown in fig.3) (par.29, lines 1-15); control the shielding gas valve (28 as shown in fig.1) to enable the flow of the shielding gas (26 as shown in fig.1) when the first time period satisfies a first threshold time period (par.6, lines 1-8, par.29, lines 1-15 and par.45, lines 1-15); and control the welding-type power supply (12 as shown in fig.1) to output the welding-type power when the second time period satisfies a second threshold time period (par.6, lines 1-8, par.29, lines 1-15 and par.45, lines 1-15).  	For claim 3, Hutchison further teaches wherein the control circuitry (20 as shown in fig.1) is configured to: monitor a first time period between the first electrical short circuit (124 as shown in fig.3) and the second electrical short circuit (130 as shown in fig.1); and control the shielding gas valve (28 as shown in fig.1) to terminate the flow of shielding gas if the first time period satisfies a threshold time period (par.6, lines 1-8, par.29, lines 1-15 and par.45, lines 1-15).  	For claim 4, Hutchison further teaches wherein the control circuitry (20 as shown in fig.1) is further configured to: detect termination of a welding arc after initiation of the welding arc generated using the welding-type power (12 as shown in fig.1) (par.23, lines 1-10); and control the shielding gas valve (28 as shown in fig.1) to terminate the flow of shielding gas in response to detecting the termination of the welding arc (par.20, lines 1-12).  	For claim 5, Hutchison further teaches wherein the control circuitry (20 as shown in fig.1) controls the shielding gas valve (28 as shown in fig.1)  to terminate the flow of shielding gas after a delay following detecting the termination of the welding arc (par.20, lines 1-12 and par.45, lines 1-15).  	For claim 6, Hutchison teaches welding-type system (fig.1) (abstract) comprising: a welding-type power supply (12 as shown in fig.1) configured to output welding-type power to a welding-type torch (58 as shown in fig.1); an arc initiation circuit (34  as shown in fig.1) configured to output an arc initiation output to the welding-type torch (58 as shown in fig.1); and control circuitry (20 as shown in fig.1) configured to: detect an electrical short circuit (124 as shown in fig.3) between an electrode and a workpiece (60 as shown in fig.1), the welding-type torch (58 as shown in fig.1) holding the electrode (52 as shown in fig.1); and based on the detection of the electrical short circuit (124 as shown in fig.3), control the welding-type power supply (12 as shown in fig.1) to output the welding-type power and control the arc initiation circuit to output the arc initiation output (par.20, lines 1-12, par.37, lines 1-10 and par.45, lines 1-15). 
Hutchison fails to teach control the welding-type power supply to disable output of the welding-type power based on an absence of a welding-type arc.
 	Vogel teaches, similar welding-type system, (14 as shown in fig.1) the welding-type power supply to disable output of the welding-type power based on an absence of a welding-type arc (if there is no arc, the system will send it back to original setting and not outpoint welding output as shown in fig.2) (par.32, lines 1-8 and par.33,lines 1-10 and par.48, lines 1-10).
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding system of Hutchison to include to disable output of the welding-type power based on an absence of a welding-type arc as taught by Vogel in order to determine a statistical signature of at least one parameter of a welding process and to utilize the statistical signature to determine at least one of an electrode type, an electrode diameter, and a shielding gas type during the welding operation (Vogel, abstract). 	For claim 8, Hutchison further teaches wherein the control circuitry (20 as shown in fig.1) is configured to control the welding-type power supply (12 as shown in fig.1) to output the welding-type power and control the arc initiation circuit to output the arc initiation output after a delay following the detection of the electrical short circuit (par.6, lines 1-8, par.29, lines 1-15 and par.45, lines 1-15).  	For claim 9, Hutchison further teaches wherein the control circuitry (12 as shown in fig.1) is configured to: monitor a time period of the electrical short circuit, and control the welding-type power supply to output the welding-type power and control the arc initiation circuit to output the arc initiation output when the time period satisfies a threshold time period (par.6, lines 1-8, par.29, lines 1-15 and par.45, lines 1-15).  	For claim 10, Hutchison further teaches wherein the control circuitry is configured to control the welding-type power supply to output the welding-type power and control the arc initiation circuit to output the arc initiation output after a delay after detecting termination of the electrical short circuit (par.20, lines 1-12 and par.45, lines 1-15).  	For claim 11, Hutchison further teaches wherein the control circuitry is configured to monitor a time period of the electrical short circuit, and wherein a duration of the delay is based on the monitored time period of the electrical short circuit (par.6, lines 1-8, par.29, lines 1-15 and par.45, lines 1-15).  	For claim 12, Hutchison further teaches wherein the control circuitry is configured to, in response to the detection of the electrical short circuit, control a shielding gas valve (28 as shown in fig.1) to enable a flow of shielding gas to the welding-type torch (58 as shown in fig.1) (par.20, lines 1-10).  	For claim 13, Hutchison further teaches wherein the control circuitry is configured to: detect termination of a welding arc after initiation of the welding arc generated using the welding-type power (par.20, lines 1-12 and par.45, lines 1-15); and control the shielding gas valve to terminate the flow of shielding gas in response to detecting the termination of the welding arc (par.20, lines 1-12, par.23, lines 1-10 and par.45, lines 1-15).  	For claim 14, Hutchison further teaches wherein the control circuitry controls the shielding gas valve to terminate the flow of shielding gas after a delay following detecting the termination of the welding arc (par.20, lines 1-12, par.23, lines 1-10 and par.45, lines 1-15).  	For claim 15, Hutchison teaches welding-type system (fig.1) (abstract) comprising: a welding-type power supply (12 as shown in fig.1) configured to output welding-type power to a welding-type torch (58 as shown in fig.1); an arc initiation circuit (34 as shown in fig.1) configured to output an arc initiation output to the welding-type torch (58 as shown in fig.1); and control circuitry (20 as shown in fig.1) configured to: control the welding-type power supply (12 as shown in fig.1); detect an electrical short circuit (124 as shown in in fig.3) between an electrode (52 as shown in fig.1) and a workpiece (60 as shown in fig.1) (par.37, lines 1-10), the welding-type torch (58 as shown in fig.1) holding the electrode (52 as shown in fig.1); detect termination of the electrical short circuit (140 as shown in fig.3); and in response to the detection of the termination of the electrical short circuit, control the welding-type power supply (12 as shown in fig.1) to output the welding-type power and control the arc initiation circuit to output the arc initiation output (par.29, lines 1-15). 
Hutchison fails to teach control the welding-type power supply to disable output of the welding-type power based on an absence of a welding-type arc.
 	Vogel teaches, similar welding-type system, (14 as shown in fig.1) the welding-type power supply to disable output of the welding-type power based on an absence of a welding-type arc (if there is no arc, the system will send it back to original setting and not outpoint welding output as shown in fig.2) (par.32, lines 1-8 and par.33,lines 1-10 and par.48, lines 1-10).
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding system of Hutchison to include to disable output of the welding-type power based on an absence of a welding-type arc as taught by Vogel in order to determine a statistical signature of at least one parameter of a welding process and to utilize the statistical signature to determine at least one of an electrode type, an electrode diameter, and a shielding gas type during the welding operation (Vogel, abstract). 	For claim 16, Hutchison further teaches wherein the control circuitry (20 shown in fig.1) is configured to, in response to the detection of the electrical short circuit, control a shielding gas valve (28 as shown in fig.1) to enable a flow of shielding gas to the welding-type torch (58 as shown in fig.1) (par.20, lines 1-10 and par.23, lines 1-10).  	For claim 17, Hutchison further teaches wherein the control circuitry (20 as shown in fig.1)  is configured to: detect termination of a welding arc after initiation of the welding arc generated using the welding-type power; and control the shielding gas valve (28 as shown in fig.1)  to terminate the flow of shielding gas (26 as shown in fig.1)  in response to detecting the termination of the welding arc (par.20, lines 1-10 and par.23, lines 1-10).  	For claim 18, Hutchison further teaches wherein the control circuitry (20 as shown in fig.1)  controls the shielding gas valve (28 as shown in fig.1)  to terminate the flow of shielding gas (26 as shown in fig.1) after a delay following detecting the termination of the welding arc (par.20, lines 1-10 and par.23, lines 1-10 and par.29, lines 1-10).  	For claim 19, Hutchison further teaches wherein the control circuitry (20 as shown in fig.1)  is configured to control the welding-type power supply to output the welding-type power and control the arc initiation circuit to output the arc initiation output after a delay after detecting termination of the electrical short circuit (par.20, lines 1-10 and par.23, lines 1-10 and par.29, lines 1-10). 

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al (2013/0262000) in views of Vogel (2011/0163072) as applied to claims above, and further in view of Manthe et al (2008/0264915).
Hutchison teaches, as modified by Vogel, all the limitation as previously set forth except for wherein the arc initiation circuit is a high-frequency voltage circuit and the arc initiation output is a high-frequency high-voltage output. 
Manthe teaches, similar arc welding system, wherein the arc initiation circuit is a high-frequency voltage circuit and the arc initiation output is a high-frequency high-voltage output (par.1).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding system of Hutchison to include high-frequency voltage circuit as taught by Manthe in order establishing a resonant frequency signal with the capacitive storage device, and a secondary winding coupled to the welding power supply, superimposes the resonant frequency signals onto the welding power signal of the welding power supply during periods of the resonant rings. By varying the voltage output from the high frequency power source, the high frequency energy delivered to the welding torch can be optimized for a variety of welding applications (Manthe, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761